Citation Nr: 1039416	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, including pes planus, weak arches, plantar fasciitis, 
hammertoes, corns, and blisters.

2.  Entitlement to service connection for bilateral Achilles 
tendinitis.

3.  Entitlement to special monthly compensation (SMC) based on 
loss of use of the right foot.

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 
1968 and from December 1973 to April 1987.  Service personnel 
records in his claims file verify his status as a combat veteran, 
specifically his receipt of the Purple Heart medal.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Seattle, Washington. 

In February 2009, the Veteran testified at a hearing at the RO 
before the undersigned.  A copy of the transcript of that hearing 
is of record.  

In March 2009, these matters were remanded to the RO via the 
Appeals Management Center (AMC) for additional development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Aside from his service connected right ankle strain and 
bilateral peripheral neuropathy, which effect both feet,  a 
preponderance of the evidence of record does not show that the 
Veteran has a currently diagnosed bilateral foot disorder.

2.  A preponderance of the evidence of record does not show that 
the Veteran has a currently diagnosed disorder of bilateral 
Achilles tendinitis.

3.  It has not been shown that the Veteran has the anatomical 
loss or loss of use of the right foot or has functioning of the 
foot shown to be so limited due to any service-connected 
disability that he would be equally well-served by an amputation 
below the knee with use of a suitable prosthetic appliance.

4.  The Veteran's service-connected disabilities are not shown to 
result in loss of use of the right foot, extremely unfavorable 
ankylosis of the knee, complete ankylosis of two major joints of 
an extremity, shortening of the lower extremity of 3 1/2 inches 
or more, or complete paralysis of the external popliteal nerve 
causing foot drop have not been shown in the record. 

5.  Neither ankylosis of a knee or hip was demonstrated due to 
any service-connected disability.
 

CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in active service, 
may not be presumed to have been so incurred, and is not 
proximately due to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2010).


2.  Bilateral Achilles tendinitis was not incurred in active 
service, may not be presumed to have been so incurred, and is not 
proximately due to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for special monthly compensation based on loss 
of use of the right foot have not been met.  38 U.S.C.A. § 
1114(k) (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2010).

4.  The criteria for financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for an 
automobile are not met.  38 U.S.C.A. §§ 1114, 3901, 3902, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the 
event that a VA notice error occurs regarding the information or 
evidence necessary to substantiate a claim, VA bears the burden 
to show that the error was harmless.  However, the appellant 
bears the burden of showing harm when not notified whether the 
necessary information or evidence is expected to be obtained by 
VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the case.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  
However, after a notice deficiency has occurred, there are ways 
of showing that the purpose of VCAA notice was not frustrated.  
Two ways of showing this include: defects in notice were cured by 
actual knowledge on the part of the appellant and establishing 
that a reasonable person could be expected to understand what was 
still needed based on the notice provided.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the service connection and SMC claims, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran in 
May 2008 that fully addressed all notice elements.  The letter 
was sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.

To the extent that the RO did not clearly notify the Veteran of 
the evidence and information that was necessary to substantiate 
the elements required to establish entitlement to financial 
assistance in the purchase of an automobile or other conveyance 
and adaptive equipment or adaptive equipment only, the Board 
finds any such error in notification to be harmless.

The Board observes that during the pendency of that claim, the 
Veteran has been represented by an accredited representative, who 
is well aware of the requirements of the VCAA and the elements 
needed to substantiate the Veteran's claim, and such 
representative has submitted arguments during the course of this 
appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding 
that VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments made 
to the RO).  In a November 2008 statement, the Veteran's 
representative specifically waived the 30 day requirement for 
VCAA notice response in conjunction with this claim, requesting 
that the RO process the claim as soon as possible, based on a 
telephone conversion with the Veteran.  In addition, the 
Veteran's testimony before the Board demonstrated his actual 
knowledge of evidence necessary to substantiate the claim (loss 
of use of the right foot).  Transcript of February 2009 hearing, 
pages 19-23.  

As the record shows that the Veteran has actively participated in 
presenting arguments in support of his claim of entitlement to 
financial assistance in the purchase of an automobile or other 
conveyance and adaptive equipment or adaptive equipment only, and 
has in fact expressed his understanding of the information and 
evidence necessary to substantiate this issue, the Board 
concludes that any 38 U.S.C.A. § 5103(a) - complaint notice error 
in this case did not preclude him from effectively participating 
in the processing of his claim.  

With respect to the Dingess requirements, in May 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records as well as 
VA and private treatment records and records from the Social 
Security Administration (SSA).  The Veteran submitted written 
statements discussing his contentions and private treatment 
records.  He was also provided an opportunity to set forth his 
contentions during a hearing before the undersigned in February 
2009.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires 
that the Veterans Law Judge (VLJ) who chairs a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the February 2009 hearing, the 
undersigned discussed the Veteran's claims for benefits and the 
need to submit or identify evidence pertaining to the issues 
currently on appeal.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claims, to include 
evidence of a causal relationship between in-service foot 
findings and any currently diagnosed bilateral foot disorders as 
well as evidence of loss of use of the right foot as a result of 
service-connected disabilities.  The Veteran, through his 
testimony, also demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claims for benefits.  As 
such, the Board finds that, consistent with Bryant, the 
undersigned VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

A VA examination with respect to the issues on appeal was 
obtained in June 2009.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the June 2009 VA examination obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, to 
include VA and private treatment records, and the statements of 
the Veteran, and provides a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2010).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

The Veteran asserted that he has a bilateral foot disorder, to 
include pes planus, weak arches, plantar fasciitis, hammertoes, 
corns, and blisters, as a result of active service.  He has also 
claimed entitlement to service connection for bilateral Achilles 
tendinitis.  

In February 2009, the Veteran testified that he was treated for 
these various foot problems during service and that they have 
continued to bother him since service.  Alternatively, the 
Veteran's accredited representative suggested that these foot 
disorders were, at the very least, aggravated by the Veteran's 
service-connected bilateral peripheral neuropathy of the lower 
extremities and service-connected right ankle disability.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

In the case of any veteran who engaged in combat with the enemy 
in active service, there is a relaxed standard of proof for 
combat-related claims.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(d).  Specifically, if a combat veteran presents 
satisfactory lay or other evidence of service incurrence or 
aggravation of a disease or injury, which is consistent with the 
circumstances or hardships of his service, then an evidentiary 
presumption of service connection arises and the burden shifts to 
the government to disprove service incurrence or aggravation by 
clear and convincing evidence.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  This reduced evidentiary burden relates only to the issue 
of service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked to 
the incident in service; those two questions require medical 
evidence.  Huston v. Principi, 18 Vet. App. 395, 402 (2004); 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Service connection cannot be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2010).  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).

Service treatment records reflected that he was treated during 
service for various foot complaints, including weak arches, high 
arches, calloused feet, corns, severe trauma to the right 
Achilles tendon, and bilateral Achilles tendinitis.  The Veteran 
was given replacement arch supports for pes planus in June 1974.  
His May 1968 and April 1987 service separation examination 
reports did not reveal any clinical foot or lower extremity 
abnormalities. 

However, crucially, the Board finds that the preponderance of 
evidence weighs against the finding that the Veteran has a 
disability of the feet and/or right ankle that is separate and 
distinct from his service connected right ankle strain (rated as 
20 percent disabling) and peripheral neuropathy of the right and 
left lower extremity (each rated as 20 percent disabling).  
Specifically, as will be discussed in detail below, the evidence 
of record does not support a finding that the Veteran carries the 
diagnosis pes planus, weak arches, plantar fasciitis, hammertoes, 
corns, and/or blisters.  Instead, the evidence either establishes 
no basis for those diagnoses, i.e., that the disabilities do not 
exist, or show that the Veteran's complaints of pain and loss of 
function of his feet or right ankle is related to his service 
connected disabilities.

A post-service October 2001 VA X-ray of the right foot revealed 
mild 1st metatarsophalangeal (MTP) osteoarthritis.  An April 2003 
VA treatment note, the Veteran complained of right lateral calf 
pain superior to the ankle, worse when walking.  The examiner, a 
VA physician, listed an impression of suspect right lateral 
peroneus longus/brevis tendinitis.  Given the symptoms, the 
physician recommended rest, icing, and Tylenol.

VA treatment records dated in February 2005 showed that the 
Veteran was treated for tight gastrox, excessive forefoot 
loading, peripheral neuropathy, and painful feet.  He exhibited 
good skin of the feet with no callous, erythema, or ulcer in 
August 2004 and February 2005 treatment records.  In an August 
2006 podiatry consultation, the examiner explicitly noted that 
the Veteran's feet were normal with the exception of his 
neuropathic pain.   A contemporaneous diabetic foot examination 
similarly found no edema, equal and palpable pulses, thin callous 
of the right 5th MTP area, otherwise normal skin with no ulcers 
or scaling, absent sensation to monofilament testing, and intact 
sensation to light touch.  

In a October 2006 VA fee-based examination report, the examiner 
indicated that the Veteran's extremities did not reveal atrophic 
skin changes, ulceration, gangrene, ischemic limb pain, or 
persistent coldness.  

VA treatment notes dated from July 2007 reflected complaints of 
right foot pain and tenderness along the Achilles tendon as well 
as the dorsal insert of lateral collateral ligament and findings 
of Achilles tendinitis.  Diabetic foot examination findings were 
listed in an August 2007 treatment record as right orthopedic 
boot due to increase in neuropathy and pain, redness to heel, 
absent posterior tibial pedal pulse of the left foot, and absent 
sensation to the right and left heel.  In an additional August 
2007 treatment record, a physical therapist noted that the 
Veteran had right heel pain and plantar fasciitis and was seen 
for an appointment to provide him a single point cane. 

A September 2007 VA treatment record listed an assessment of 
calcific plantar fasciosis as well as plantar and posterior heel 
spurs of the right foot.  In a September 2007 VA fee-based 
examination report, the examiner indicated that the Veteran was 
using a walking cast on the right foot because of additional 
problems with plantar fasciitis and heel spurs as well as a cane 
to help walking as a result of unsteadiness.  An additional VA 
treatment note dated in October 2007 showed continued complaints 
of right foot pain with heel spur and noted use of a cam walker.  
The examiner listed an impression of right heel spur and plantar 
fasciitis. 

A February 2008 VA podiatry consult note listed an assessment of 
diabetes mellitus with neuropathy and plantar fasciitis (right 
greater than left).  The Veteran received a right heel injection 
and had shoes ordered to fit his orthotics.  A March 2008 VA X-
ray report of the right ankle was essentially negative except for 
some faint ossification in the posterior plantar fascia and an 
enthesial spur at the Achilles tendon insertion site.  

In his April 2008 claim, the Veteran indicated that he had 
suffered from a bilateral foot disorder as well as bilateral 
Achilles tendonitis during service and still had problems with 
those claimed disorders today. 

In a May 2008 statement, the Veteran also stated that he suffered 
from hammertoes and corns on both of his feet.

During the February 2009 hearing, the Veteran reported that he 
had been treated for his claimed bilateral feet disorders during 
service, including flat feet and Achilles tendonitis.  He 
indicated that he first noticed problems with his feet in 1967 
and 1968 and suffered a serious right ankle injury during his 
second period of active duty.  He further asserted that his 
claimed disorders were incurred in service or were at least 
aggravated by his service-connected right ankle and peripheral 
neuropathy disabilities.  

In a June 2009 VA examination report, the examiner listed 
findings of mild incoordination of the feet, apparent fatigue, 
pain on pressure over the soles, moderate tenderness with 
palpation on plantar surfaces, some hair growth on toes, no 
abnormal discoloration, two small (approximately 8 millimeter in 
diameter) corns that were mildly tender on the medial aspect of 
both 5th toes, no hammertoes, no flat foot deformity, Achilles 
tendons aligned with or without weight bearing, nontender 
Achilles tendons, warm feet, and 1+ peripheral pulses.

After reviewing the claims file and examining the Veteran, the 
examiner, a VA physician, indicated that the Veteran's current 
foot disorder was bilateral peripheral neuropathy.  He noted that 
the two corns were too minor to contribute materially to the loss 
of use of the right foot.  It was indicated that the Veteran's 
peripheral neuropathy appeared to be gradually worsening on the 
right, complicated by compensating for his service-connected 
right ankle disability.  

In this case, post-service VA treatment records dated from April 
2003 to March 2008 showed that the Veteran complained of right 
lateral calf pain superior to the ankle, right foot pain and 
tenderness along the Achilles tendon as well as the dorsal insert 
of lateral collateral ligament, and right heel pain.  During this 
time period, the Veteran was fitted with a right orthopedic boot 
due to increase in neuropathy and pain as well as provided a 
single point cane.  Assessments or impressions of suspected right 
lateral peroneus longus/brevis tendinitis, Achilles tendinitis, 
right heel spur, plantar fasciitis (right greater than left), 
radiologic findings of some faint ossification in the posterior 
plantar fascia and an enthesial spur at the Achilles tendon 
insertion site, and thin callous of the right 5th MTP area.  
Emphasis must be placed on the fact that these assessments do not 
appear to have been based on any physical findings or test 
results.  They were merely notation or recitations of a medical 
history that was unestablished by any clear medical findings. 

By comparison, the Board accords great probative value to the 
June 2009 VA examiner's opinion, and finds it to be dispositive 
of the question of whether the Veteran, in fact, suffers from the 
claimed disabilities of a bilateral foot disorder or bilateral 
Achilles tendinitis.  He concluded that the Veteran's only 
current foot disorder was bilateral peripheral neuropathy, a 
disability for which the Veteran already received VA compensation 
benefits.  He further noted that findings of two corns were too 
minor to contribute materially to the loss of use of the right 
foot.  The VA physician based his opinion on a review of the 
Veteran's claims file, the March 2009 remand, and findings from a 
detailed physical examination as well as discussed the medical 
evidence and provided a rationale for his opinion.  
Significantly, neither the Veteran nor his representative has 
presented, identified, or alluded to the existence of any medical 
evidence or opinion that directly contradicts the VA physician's 
June 2009 conclusions.

In this case, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether the 
Veteran has a present bilateral foot disorder or bilateral 
Achilles tendinitis weighs against the claims.  Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability). "In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the United States Court of Appeals 
for Veterans Claims (Court) has held in McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.

Here, as discussed above, evidence of the record shows that the 
Veteran has never been diagnosed as having a bilateral foot 
disorder (other than two small corns) or bilateral Achilles 
tendonitis since he filed his claims for entitlement to service 
connection in April 2008.  To the contrary, he has been diagnosed 
with peripheral neuropathy and right ankle strain, disabilities 
for which the Veteran already receives VA compensation.

Thus, the facts here are distinguishable from the facts present 
in McClain because the Veteran has not been diagnosed with the 
disability on appeal during the course of the entire appeal 
period.  As such, entitlement to service connection must be 
denied due to lack of present bilateral foot and Achilles 
tendinitis disabilities and Shedden element (1) is not met as to 
both of these appeals.

Evidence of record also includes the Veteran's statements and 
hearing testimony asserting continuity of the claimed bilateral 
foot disorder and bilateral Achilles tendonitis symptomatology 
since discharge as well as a nexus between his claimed disorders 
and service and/or his service-connected disabilities.  

	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	The Veteran is competent to report symptoms because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  As noted above, he has indicated that 
he continued to experience bilateral foot and Achilles tendinitis 
symptomatology since service discharge.  In determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is 
not required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).
	 
In this case, the Board finds that the Veteran's reported history 
of bilateral foot and Achilles tendinitis symptomatology since 
service discharge, while competent, is nonetheless not credible, 
as it is inconsistent with the other evidence of record.  Post-
service medical evidence does not reflect any complaints or 
treatment related to the claimed disorders for over 10 years 
following active service and does not reflect the existence of a 
present bilateral foot disorder or bilateral Achilles tendinitis.  
The Board also cannot ignore the significance of the fact that 
the Veteran first filed his claims for service connection in 
2008, over 20 years after in-service findings of weak arches, 
high arches, calloused feet, corns, severe trauma to the right 
Achilles tendon, and bilateral Achilles tendinitis.  Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).  Thus, to the extent that he contends that these 
conditions presently exist and have existed since service, the 
Board simply does not find the Veteran to be credible.  Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's demeanor 
when testifying at a hearing).  Therefore, existence of the 
claimed disabilities as well as continuity of symptomatology has 
not been established, either through medical evidence or through 
his statements.  As Shedden element (1), the existence of a 
present disability, has not been satisfied, the claims must fail 
on this basis. 

The Board has also considered whether entitlement to service 
connection for a bilateral foot disorder and for bilateral 
Achilles tendonitis is warranted on a secondary basis.  As to 
Wallin element (1), as noted above, a preponderance of the 
medical evidence of record does not demonstrate that the Veteran 
has a currently diagnosed bilateral foot disorder (that is not 
already service-connected) or bilateral Achilles tendinitis.  

For the foregoing reasons, the claims for service connection for 
a bilateral foot disorder and for bilateral Achilles tendonitis 
must be denied on a direct and secondary basis.  In arriving at 
the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As 
such, the appeals are denied.

Special Monthly Compensation

The Veteran asserts that he has permanent loss of use of his 
right foot as a result of his service-connected peripheral 
neuropathy of the right lower extremity and right ankle 
disabilities.

The Veteran filed a claim for entitlement to a rate of special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(k).  
Pertinent to this appeal, the Veteran must demonstrate that a 
service-connected disability results in the loss, or permanent 
loss of use, of at least one foot.  38 U.S.C.A. §§ 1114(k), 
3901(1)(A) (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2010). 

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc. in the 
case of the hand, or balance, propulsion, etc., in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 inches 
or more.  Also considered as loss of use of a foot under 38 
C.F.R. § 3.350(a)(2) is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges of 
the toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the foot 
and toes.

In a December 2006 VA neurology consultation report, the Veteran 
demonstrated difficulty with the retropulsion test, an indicator 
of postural instability, taking a step back.

VA physical therapy records dated in 2007 and 2008 showed that he 
was initially prescribed a single point cane to relieve pain and 
pressure in his right foot due to nonservice-connected plantar 
fasciitis and heel spurs.  

In his March 2008 claim, the Veteran reported loss of use of his 
lower extremities based on functional loss as a result of his 
service-connected right ankle and peripheral neuropathy 
disabilities.  He indicated that he has difficulty driving a car 
and walking without support, loses his balance, and has had 
multiple falls.  

In a March 2008 VA Driver Training Initial Consult Report, it was 
determined that the Veteran could no longer safely drive due to 
decreased sensation in his right foot as a result of peripheral 
neuropathy.  He was noted to not be able to consistently meet 
norms for lower extremity reaction time.  The examiner indicated 
that he may be an appropriate candidate for driving with hand 
controls of the car with an automatic transmission.  It was 
indicated that the Veteran was walking with crutches for right 
heel pain reduction and to improve gait in May and June 2008 VA 
treatment records.

A July 2008 VA neurological clinic record revealed significantly 
reduced right ankle range of motion, five degrees of movement up 
and down.  There was also evidence that he has difficulty with 
balance, in part, due to his right foot.

In an October 2008 VA fee-based examination report, there was 
evidence of decreased motor strength and sensation in the right 
lower extremity.  His abnormal sensory examination and weakness 
to the lower extremities was noted to be secondary to his 
diabetic peripheral neuropathy.  

During the February 2009 hearing, the Veteran reported that VA 
physicians wanted to do a right ankle fusion or recast his right 
foot.  

In a June 2009 VA examination report, the Veteran reported 
numbness in both feet extending in a stocking-like distribution 
to his upper legs.  He indicated that he wears arch supports, has 
special shoes, and that his feet are constantly painful, weak, 
stiff, and intermittently swell.  He was noted to be dependent on 
crutches for ambulation, unable to stand or walk any appreciable 
distance without the crutches.  The Veteran's right ankle was 
noted to be stiff and painful with limited motion, minimal 
incoordination, fatigue, and painful motion.  He reported using 
an assistive device for his ankle and was not to perform 
activities of daily lving because of the ankle.  Physical 
examination findings were listed as moderate tenderness around 
the ankle joint (especially the lateral aspect), no apparent 
weakness of the ligaments, mild incoordination of the ankle with 
ambulation with two Canadian crutches, ankle fatigues easily, 
stocking like complete loss of sensation from the tips of his 
toes to his upper legs, mild incoordination of the feet, and 1+ 
peripheral pulses.  Range of motion of the Veteran's right ankle 
was measured as dorsiflexsion to 10 degrees and plantar flexion 
to 20 degrees.  Ligaments were difficult to assess because any 
attempt to stress joint was very painful. 

After reviewing the claims file and examining the Veteran, the 
examiner, a VA physician, indicated that the Veteran had loss the 
use of his right lower extremity, but not complete loss of use as 
a result of his service-connected peripheral neuropathy and right 
ankle disabilities.  This was noted to preclude locomotion 
necessitating that he ambulates with bilateral Canadian crutches.  
However, of significant import, the examiner opined that 
amputation and use of a prosthesis would not serve the Veteran 
equally well as retaining the limb for balance and propulsion.  
He noted that the two corns were too minor to contribute 
materially to the loss of use of the right foot.  

Considering the evidence in light of the foregoing criteria, the 
Board finds that there is no basis for an award of special 
monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use 
of the right foot as a result of the Veteran's service-connected 
disabilities.  Although the Veteran has asserted that his right 
foot has deteriorated to the point where it functions no better 
than an amputation stump with prosthesis, the medical evidence 
does not support this assertion.  His assertions, while 
competent, are nonetheless not credible, as they are inconsistent 
with the other evidence of record.  

While evidence of record does show that the Veteran has impaired 
balance and locomotion as well as required use of crutches to 
ambulate, the Veteran's service-connected disabilities were not 
shown to result in loss of use of the right foot, as extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, shortening of the lower extremity 
of 3 1/2 inches or more, or complete paralysis of the external 
popliteal nerve causing foot drop have not been shown in the 
record. 

It has not been shown that the Veteran has the anatomical loss or 
loss of use of the right foot or has functioning of the foot 
shown to be so limited due to any service-connected disability 
that he would be equally well-served by an amputation below the 
knee with use of a suitable prosthetic appliance.  In fact, in 
his June 2009 examination report, a VA physician indicated that 
the Veteran had loss the use of his right lower extremity, but 
not completely as a result of his service-connected peripheral 
neuropathy and right ankle disabilities.  While the Veteran's 
service-connected disabilities were noted to preclude locomotion 
necessitating that he ambulates with bilateral Canadian crutches, 
he specifically opined that amputation and use of a prosthesis 
would not serve the Veteran equally well as retaining the limb 
for balance and propulsion.  

Consideration has been given to the Veteran's objection to the 
findings of the June 2009 examination.  Specifically, he states 
that the examiner raised the evidentiary standard by stating that 
the Veteran did not have "complete" loss of use of his right 
lower extremity.  He asserts that loss of use does include the 
qualifying standard of complete versus incomplete.  This is true.  
However, as noted above, 3.350(a)(2) clearly defines to loss of 
use to include the finding of whether  the actual remaining 
function could be accomplished equally well by an amputation 
stump with prosthesis.  The June 2009 examination unambiguously 
states that amputation and use of a prosthesis would not serve 
the Veteran equally well as retaining the limb for balance and 
propulsion.  Thus, based on this finding alone, and without 
regard to the examiner's reference to the Veteran not having 
"complete" loss of use, the preponderance of the evidence is 
against the finding that the Veteran has loss of use of his right 
lower extremity.


Accordingly, the criteria for an award of special monthly 
compensation under 38 U.S.C.A. § 1114(k) for loss of use of the 
right foot as a result of the Veteran's service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Eligibility for Financial Assistance for Automobile and/or 
Adaptive Equipment

As noted above, the Veteran asserts that he has permanent loss of 
use of his right foot as a result of his service-connected 
peripheral neuropathy of the right lower extremity and right 
ankle disabilities.

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be provided 
any eligible veteran or service member whose service-connected 
disability includes loss or permanent loss of use of one or both 
feet or hands.  

For adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips due to service-connected disability is 
sufficient for entitlement to financial assistance.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner consistent 
with such person's safety shall be provided.  38 U.S.C.A. § 
3902(b)(1).  The term adaptive equipment includes that special 
equipment necessary to assist the eligible person to get into and 
out of the vehicle.  38 U.S.C.A. § 3901.

In his October 2008 claim, the Veteran reported loss of use of 
his lower extremities based on functional loss as a result of his 
service-connected right ankle and peripheral neuropathy 
disabilities.  He indicated that he has difficulty driving a car, 
walking without support, loss of balance, and multiple falls.  

In a January 2009 statement, the Veteran's representative 
indicated that the Veteran's driving privileges were suspended by 
the Washington State Licensing Department due to the VA Medical 
Center's communications.  He further asserted that medical 
evidence associated with the file showed that the Veteran 
suffered from ankylosis of the lower extremity, that he would be 
equally served by amputation, that his balance and propulsion 
were affected, and that he had lost his driving privileges.  

During the February 2009 hearing, the Veteran reported that until 
he could obtain adaptive equipment he would not be able to drive.  
He indicated that he cannot use his right foot to drive, was 
housebound, and could not get to medical appointments without 
assistance from his daughter.  

In a June 2009 VA examination report, the Veteran again asserted 
that his driver's license was revoked in 2007 as a result of his 
service-connected disabilities.  

Applying the pertinent legal criteria to the clinical evidence 
already summarized in the SMC section above, the evidence of 
record, while demonstrating a significant if not severe 
disability in his right foot due to his service-connected right 
ankle and peripheral neuropathy residuals, does not in the 
opinion of the Board contain clinical findings from which it 
could reasonably be concluded that the Veteran's service-
connected disabilities resulted in loss of use of the right foot 
under any of the examples or criteria listed in 38 C.F.R. §§ 
3.350 or 3.808 such as complete ankylosis of two major joints of 
an extremity, extremely unfavorable ankylosis of the knee, or 
shortening of the lower extremity of 3 1/2 inches or more.  
Moreover, complete paralysis of the external popliteal (common 
peroneal) nerve and consequential foot drop has not been 
demonstrated.  Given these findings, entitlement to adaptive 
equipment under the provisions of 38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. § 3.808 is also not warranted, as the benefits provided by 
these provisions require a finding of ankylosis of one or both 
knees or one or both hips due to service-connected disabilities 
that is not reflected in the record.

Moreover, there is nothing of record to suggest that the 
disability picture associated with the the right foot equates 
with the severe level of disability required for a finding of 
loss of use of a foot.  In making this determination, the Board 
notes that the findings with regard to the remaining motion, 
strength, sensation, and reflexes shown at the June 2009 VA 
examination were not reflective of such disability as to equate 
with loss of use of a foot as that term is defined by the 
regulatory provisions discussed above.  The Board has carefully 
considered the contentions and testimony submitted by and on 
behalf of the Veteran.  While competent, those assertions are 
nonetheless not credible, as they are inconsistent with the other 
evidence of record.  In this case, the controlling factor in the 
denial of the Veteran's claim is the lack of evidence reasonably 
suggestive of loss of use of an extremity or ankylosis of a lower 
extremity due to service-connected disabilities.  As the 
governing pertinent provisions of 38 U.S.C.A. §§ 3901, 3902 and 
38 C.F.R. §§ 3.350, 3.808, 4.63 require a showing of loss of use 
of the right foot or ankylosis of a lower extremity as a result 
of such service-connected disabilities, the claim must be denied.

The Board has also considered the Veteran's assertion that he 
experiences ankylosis.  He argues, in pertinent part, that he 
should be considered as having ankylosis in both ankles/feet 
based on stiffness of the joint.  He does not feel that ankylosis 
requires a finding of non-motion and/or fixation.  The Board does 
not agree.  Rather, as adopted by the Court, ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  And, for that 
matter, a review of record fails to show that the Veteran has 
immobility of either ankle.

Accordingly, the criteria for an award of entitlement to 
financial assistance in the purchase of an automobile or other 
conveyance and adaptive equipment or adaptive equipment only have 
not been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral foot disorder, 
including pes planus, weak arches, plantar fasciitis, hammertoes, 
corns, and blisters, is denied.

Entitlement to service connection for bilateral Achilles 
tendinitis is denied.

Entitlement to special monthly compensation (SMC) based on loss 
of use of the right foot is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or adaptive 
equipment only is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


